Title: From George Washington to Lieutenant Colonel William Palfrey, 8 July 1779
From: Washington, George
To: Palfrey, William


        
          Sir,
          Head Qrs N: Windsor July 8, 1779
        
        In a letter I have lately received from Gen: Scott, he complains of a want of money for the Troops under his command, a part of whom are old men belonging to the Regiment here, who were reînlisted & furloughed, & have been a considerable time without Pay. I am to request you to take such measures, as you may think proper, to have these Troops immediately paid. It is of consequence that there should be no delay in this matter, as it may detain a Reînforcement, which may be Very essential to our Southern affairs. I am with great regard Sir yours &c.
        
          G. Washington
        
      